NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0979-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ANDRE C. RHOOMS,

     Defendant-Appellant.
_______________________

                   Argued March 21, 2022 – Decided July 1, 2022

                   Before Judges Fisher and DeAlmeida.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Indictment No. 19-09-1059.

                   Uri J. Roer argued the cause for appellant.

                   Jaimee M. Chasmer, Assistant Prosecutor, argued the
                   cause for respondent (Mark Musella, Bergen County
                   Prosecutor, attorney; Jaimee M. Chasmer, of counsel
                   and on the brief).

PER CURIAM
      Defendant Andre C. Rhooms appeals from the January 6, 2020 order of

the Law Division denying his request to override the county prosecutor's

rejection of his application for admission to the pretrial intervention (PTI)

program, N.J.S.A. 2C:43-12; Rule 3:28-1 to -10. We affirm.

                                      I.

      In November 2018, a Bergen County detective was informed by a

Pennsylvania State Trooper that a particular car was suspected of having been

used for marijuana trafficking in Pennsylvania and was equipped with an after-

market, electronically operated hidden compartment.

      In May 2019, while on patrol, the detective was notified the car had

crossed into New Jersey via the George Washington Bridge. The detective

followed the car, which was driven by defendant, and effectuated a stop for a

motor vehicle violation. Ultimately, a consent search uncovered marijuana,

which defendant admitted he intended to sell. Defendant was charged in a

complaint with third-degree possession of marijuana with intent to distribute,

N.J.S.A. 2C:35-5(a)(1) and (b)(11).

      On June 27, 2019, defendant applied for admission to the PTI program.

The application was referred to the criminal division manager for review. In a

July 15, 2019 written response, the criminal division manager recommended


                                                                        A-0979-20
                                      2
defendant's application be denied. In support of her recommendation, she relied

on: (1) the nature of the charged offense; (2) the facts of the case; and (3) her

determination that admission to PTI was not possible because defendant was a

resident of New York. According to the recommendation, the rules of the

Interstate Commission for Adult Offender Supervision does not allow the

transfer of PTI supervision to another State and a New Jersey probation officer

would be unable to exercise authority over defendant in New York.

      Because the application was submitted pre-indictment, the prosecutor was

authorized to withhold action on the application until the matter had been

presented to the grand jury. R. 3:28-3(d). In such cases, "the prosecutor shall

inform the criminal division manager, the defendant, and defendant's attorney

of the decision on the application and enrollment within [fourteen] days of the

return of the indictment." Ibid.

      Although the prosecutor had not issued a determination on his PTI

application, on August 7, 2019, defendant filed a motion in the Law Division to

override the criminal division manager's recommendation.

      On September 12, 2019, the parties appeared for an early disposition

conference, at which the court addressed defendant's PTI application. Counsel




                                                                           A-0979-20
                                       3
had the following exchange with the court, the precise meaning of which is not

clear:

               ASSISTANT PROSECUTOR:                 Counsel wants to
               pursue PTI. I informed counsel that based on a review
               of his client's TCH,1 he's not eligible for PTI. So he's
               not – it is technically a rejection.

               COURT: All right. I note – there is a notation here.
               Did he apply and was rejected?

               DEFENDANT'S COUNSEL: He did apply. He was
               rejected because he lived in Brooklyn. He since moved
               to New Jersey with his mother. The (indiscernible) and
               under the statute, he does, as far as indictable
               convictions. Um, that's our position. So –

               COURT: All right.          So, counsel, for today's
               purposes, we'll mark it withdrawn. Counsel, if you
               wish to take any appropriate action with regard to the
               PTI rejection, obviously, you know that's available to
               you.

         A week later, a grand jury indicted defendant, charging him with third -

degree possession of marijuana with intent to distribute, N.J.S.A. 2C:35-5(a)(1)

and (b)(11). The prosecutor did not issue a written decision on defendant's PTI

application within fourteen days of entry of the indictment, apparently because




1
  The record does not reveal the meaning of this acronym. It appears to refer to
defendant's criminal history.
                                                                           A-0979-20
                                          4
the assistant prosecutor determined her statement at the early disposition

conference constituted a rejection of the application.

      On November 6, 2019, defendant filed a second application in the Law

Division to override the criminal division manager's recommendation to deny

his PTI application. In its written opposition to defendant's application, the State

relied on the factors mentioned in the recommendation, except for defendant's

out-of-State residence, as well as additional reasons not listed in the

recommendation: (1) defendant's motivation and age; (2) the needs and interests

of society; (3) the extent to which defendant's crime constitutes part of a

continuing pattern of antisocial behavior; and (4) defendant's criminal record.

The State noted that in 2012, defendant pled guilty to misdemeanor resisting

arrest in New York and received a sixty-day jail term, and in 2018, defendant

pled guilty to a misdemeanor drug charge in Pennsylvania. 2

      At oral argument, defendant argued that because the State failed to issue

a written response to the criminal division manager's recommendation, as

required by Rule 3:28-3(d), it adopted that recommendation, as well as its



2
  The State's trial court brief also referred to several dismissed criminal charges,
which are not appropriate for consideration when reviewing defendant's PTI
application. See State v. K.S., 220 N.J. 190 (2015). The State proffers that it
did not rely on the dismissed charges when rejecting defendant's application.
                                                                              A-0979-20
                                         5
reasoning, and is precluded from asserting additional grounds for denial. In

addition, he argued that the recommendation merely parroted the language of

the PTI statute and was devoid of meaningful analysis of why defendant was not

a suitable candidate for admission to the program.

      Defendant also argued he was prejudiced by the State's actions because:

(1) he was compelled to make the strategic decision of whether to seek to

override the denial of his application without knowledge of the various grounds

on which the State would ultimately rely; (2) he was informed of the State's new

grounds for denial after he filed his brief in support of his motion; and (3) the

State had the advantage of reviewing his motion brief before it formulated its

additional grounds for denying his application.

      On January 6, 2020, the trial court issued a written opinion denying

defendant's motion to override the prosecutor's determination.         The court

rejected defendant's procedural argument, concluding that defendant's counsel:

            has argued that because the State submitted its reasons
            after he submitted his brief, that he had no way to
            anticipate what the State would cite as the criteria for
            concluding that the defendant should not be admitted
            into PTI, however, [defendant's counsel] did address
            the five criteria . . . the State relied on.

In addition, the court concluded the State's denial of defendant's application was

well-supported and based on the relevant statutory criteria.            Although

                                                                            A-0979-20
                                        6
defendant's place of residence was not asserted by the State in support of its

position, the court concluded defendant did not establish he had moved to New

Jersey or that he could be effectively supervised on PTI in New York. A January

6, 2020 order memorializes the court's decision.

      Pursuant to an agreement with the State, defendant subsequently pled

guilty to the single count of the indictment. In accordance with the agreement,

the court sentenced defendant to a one-year term of non-custodial probation.

The sentence was the same offered to defendant prior to his indictment.

      This appeal followed. Defendant makes the following argument.

            THE TRIAL COURT ERRED WHEN IT UPHELD
            THE   PLAINTIFF'S  REJECTION OF  THE
            DEFENDANT'S PTI APPLICATION.

                                      II.

      The decision to admit a defendant to PTI is a "quintessentially

prosecutorial function." State v. Roseman, 221 N.J. 611, 624 (2015) (quoting

State v. Wallace, 146 N.J. 576, 582 (1996)). As a result, judicial review of a

prosecutor's decision to deny a defendant admission into the PTI program is

"severely limited." State v. Negran, 178 N.J. 73, 82 (2003). "Reviewing courts

must accord the prosecutor 'extreme deference.'" State v. Waters, 439 N.J.

Super. 215, 225 (App. Div. 2015) (quoting State v. Nwobu, 139 N.J. 236, 246


                                                                          A-0979-20
                                       7
(1995)).   We reverse "only the most egregious examples of injustice and

unfairness" in the PTI application process. Nwobu, 139 N.J. at 246 (quoting

State v. Kraft, 265 N.J. Super. 106, 111 (App. Div. 1993)). To overturn a

rejection of a PTI application, a defendant must "clearly and convincingly

establish that the prosecutor's refusal to sanction admission into the program

was based on a patent and gross abuse of . . . discretion . . . ." Wallace, 146 N.J.

at 582 (quoting State v. Leonardis, 73 N.J. 360, 382 (1977)). "[W]e review the

[trial court's] reversal of the prosecutor's decision de novo." Waters, 439 N.J.

Super. at 226.

      "PTI was established initially by Rule 3:28 in 1970." Roseman, 221 N.J.

at 621. "In 1979, the Legislature . . . establish[ed] PTI as a statewide program

pursuant to N.J.S.A. 2C:43-12." Ibid. "Thus, PTI programs are 'governed

simultaneously by the Rule and the statute which "generally mirror[]" each

other.'" Ibid. (alteration in original) (quoting State v. Watkins, 193 N.J. 507,

517 (2008)).

      We begin with defendant's procedural arguments. We addressed similar

circumstances in State v. Rizzitello, 447 N.J. Super. 301 (App. Div. 2016).

There, a defendant charged with a fourth-degree offense applied for admission

to PTI.    Id. at 306-07.      The vicinage's PTI director issued a written


                                                                              A-0979-20
                                         8
recommendation to deny the application. Id. at 308. The prosecutor did not

review the recommendation or issue a written determination on the application,

causing defendant to apply directly to the court for admission to the program.

Id. at 309. The State first stated in writing its reasons for denying the defendant's

application in the brief it filed in response to the defendant's motion. Ibid.

       We unequivocally held that this approach was not acceptable:

             Here, the record reflects that the [prosecutor] did not
             adhere to the rule's mandate. The record only contains
             the prosecutor's submissions to the PTI court in
             response to defendant's appeal. The language in Rule
             3:28(h)3 is both clear and emphatic. The prosecutor
             must independently evaluate whether a defendant
             should be admitted to PTI.

             The Supreme Court has also acknowledged the
             mandatory nature of the prosecutor's participation at
             this phase of the PTI-admission process. "[A] PTI
             determination requires that the prosecutor make an
             individualized assessment of the defendant considering
             his or her 'amenability to correction' and potential
             'responsiveness to rehabilitation.'" Roseman, 221 N.J.
             at 621-22 (quoting Watkins, 193 N.J. at 520). The
             [prosecutor's] failure to perform this important, legally
             required evaluation is unacceptable. We expect the trial
             court to enforce this aspect of the PTI [p]rogram's
             application process to ensure the reviewing judge has a
             complete record before deciding a defendant's
             challenge to the denial of his or her application.

             [Id. at 311.]

3
    The rule was renumbered in 2018.
                                                                               A-0979-20
                                         9
Despite the procedural error, we concluded that the record contained sufficient

facts to effectively review the trial court's decision. Id. at 312.

      We reiterate the concern expressed in Rizzitello in response to the

prosecutor's admitted failure in this case to comply with Rule 3:28.            The

procedure established in Rule 3:28-3 plays a critical role in the PTI application

process.   The prosecutor's individualized review of a PTI application and

issuance of a written determination within the period permitted by the rule

ensures the defendant and his or her counsel will be fully apprised of the basis

of the prosecutor's determination prior to seeking judicial review. This allows

for informed decision making with respect to how a defendant proceeds. 4 In

addition, as was the case here, where a brief filed in response to a PTI application

raises facts and grounds for denial not included in the criminal division

manager's recommendation, defendant may well be prejudiced in making

effective arguments.

      Despite our misgivings with respect to what transpired here, we are

confident the remedy suggested by defendant – that the State be barred from



4
  At the hearing, defendant's counsel expressed concern, not realized here, that
a defendant who seeks judicial review of a PTI denial risks an escalation of a
plea offer. That risk might be avoided where counsel reviews a timely written
determination of a prosecutor and advises against seeking judicial review.
                                                                              A-0979-20
                                        10
raising any facts or reasons for denial not expressed in the criminal division

manager's recommendation – is not warranted. We agree with the trial court's

conclusion that defendant's counsel adequately addressed each of the facts and

reasons raised for the first time in the State's brief. We note that counsel did not

ask the court to adjourn the hearing or for leave to file a supplemental brief. Nor

do we consider the State's brief to have raised any unexpected or novel facts or

arguments. The State relied primarily on defendant's criminal history, of which

he was certainly aware, his involvement with illegal substances, and the State's

interest in curbing the illegal distribution of marijuana. It is difficult to conclude

that defendant's counsel would have been surprised by any of those facts or

arguments.

      With respect to the substance of the trial court's decision, we have

carefully reviewed the record and find no basis to reverse the January 6, 2020

order. There is more than sufficient support in the record for the prosecutor's

exercise of discretion to deny defendant's PTI application.

      Affirmed.




                                                                                A-0979-20
                                         11